Exhibit 10.52
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT made December 19, 2008 effective
as of December 1, 2008 (the “Effective Date”), between TIME WARNER INC., a
Delaware corporation (the “Company”), and JOHN MARTIN (“You”).
     You are currently employed with the Company pursuant to an Employment
Agreement (the “Original Agreement”) made December 20, 2007, effective as of
January 1, 2008 (the “Initial Effective Date”). This Agreement amends and
supersedes the Original Agreement in all respects effective the Effective Date,
and you and the Company desire to set forth the terms and conditions of your
employment by the Company and agree as follows:
     1. Term of Employment. Your “term of employment” as this phrase is used
throughout this Agreement shall be for the period beginning on the Initial
Effective Date and ending on December 31, 2010 (the “Term Date”), subject,
however, to earlier termination as set forth in this Agreement.
     2. Employment. During the term of employment, you shall serve as Executive
Vice President and Chief Financial Officer of the Company or in such other
senior position as the Company may determine and you shall have the authority,
functions, duties, powers and responsibilities normally associated with such
position and such additional authority, functions, duties, powers and
responsibilities as may be assigned to you from time to time by the Company
consistent with your senior position with the Company. During the term of
employment, (i) your services shall be rendered on a substantially full-time,
exclusive basis and you will apply on a full-time basis all of your skill and
experience to the performance of your duties, (ii) you shall have no other
employment and, without the prior written consent of your manager or other more
senior officer of the Company in your reporting line, no outside business
activities which require the devotion of substantial amounts of your time,
(iii) you shall report to the Chief Executive Officer of the Company, and
(iv) the place for the performance of your services shall be the principal
executive offices of the Company in the New York City metropolitan area, subject
to such reasonable travel as may be required in the performance of your duties.
The foregoing shall be subject to the Company’s written policies, as in effect
from time to time, regarding vacations, holidays, illness and the like.

 



--------------------------------------------------------------------------------



 



     3. Compensation.
               3.1 Base Salary. The Company shall pay you a base salary at the
rate of not less than $1,000,000 per annum during the term of employment (“Base
Salary”). The Company may increase, but not decrease, your Base Salary during
the term of employment. Base Salary shall be paid in accordance with the
Company’s customary payroll practices.
          3.2 Bonus. In addition to Base Salary, you may be entitled to receive
during the term of employment an annual cash bonus (“Bonus”) subject to and
pursuant to the Company’s Annual Bonus Plan for Executive Officers (such plan,
together with any successor plan of Company intended to comply with Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), being
hereinafter referred to as the “Annual Bonus Plan”). Although your Bonus is
fully discretionary, your target annual Bonus is $2,000,000, but the parties
acknowledge that your actual Bonus will vary depending on the actual performance
of you and the Company from a minimum of $0 and up to a maximum Bonus of
$3,000,000 as determined by the Compensation and Human Development Committee of
the Board of Directors of the Company (the “Compensation Committee”). Each year,
your personal performance will be considered in the context of your executive
duties and any individual goals set for you, and your actual Bonus will be
determined. Although as a general matter the Company expects to pay bonuses at
the target level in cases of satisfactory individual performance, it does not
commit to do so, and your Bonus may be negatively affected by the exercise of
the Compensation Committee’s discretion or by overall Company performance.
Payments of any bonus compensation under this Section 3.2 shall be paid to you
between January 1 and March 15 of the calendar year immediately following the
performance year in respect of which such Bonus is earned.
          3.3 Long Term Incentive Compensation. So long as the term of
employment has not terminated the Company annually shall provide you with long
term incentive compensation with a target value of $3,000,000 (based on the
valuation method used by the Company for its senior executives) through a
combination of stock option grants, restricted stock units, performance shares
or other equity-based awards, cash-based long-term plans or other components as
may be determined by the Compensation Committee of the Company’s Board of
Directors from time to time in its sole discretion.

2



--------------------------------------------------------------------------------



 



          3.4 Indemnification. You shall be entitled throughout the term of
employment (and after the end of the term of employment, to the extent relating
to service during the term of employment) to the benefit of the indemnification
provisions contained on the date hereof in the Restated Certificate of
Incorporation and By-laws of the Company (not including any amendments or
additions after the date hereof that limit or narrow, but including any that add
to or broaden, the protection afforded to you by those provisions).
          3.5 Signing Equity Grant. In accordance with Section 3.5 of the
Original Agreement, on January 2, 2008, you were awarded options to purchase
81,300 shares of Time Warner common stock and 65,810 restricted stock units (the
“Make-Whole RSUs” and, together with the stock options, the “Make-Whole
Awards”). The Make-Whole Awards are intended to have a combined valuation of
approximately $1,550,000 based on calculations as of October 31, 2007, and were
granted to replace equity awards granted by Time Warner Cable Inc. and amounts
you expected to receive pursuant to a cash long-term incentive plan maintained
by Time Warner Cable Inc. You have irrevocably agreed to cancel all outstanding
stock options, restricted stock units or other awards based on any class of
common stock of Time Warner Cable Inc. granted to you by Time Warner Cable Inc.
effective January 1, 2008. The Make-Whole Awards are reflected in award
agreements entered into between you and the Company, with the standard form of
restricted stock units agreement modified to provide that the Make-Whole RSUs
will have accelerated vesting on a pro-rated based on the Severance Term Date in
the event of a termination of employment pursuant to Section 4.2.
     4. Termination.
          4.1 Termination for Cause. The Company may terminate the term of
employment and all of the Company’s obligations under this Agreement, other than
its obligations set forth below in this Section 4.1, for “cause”. Termination by
the Company for “cause” shall mean termination because of your (a) conviction
(treating a nolo contendere plea as a conviction) of a felony (whether or not
any right to appeal has been or may be exercised), (b) willful failure or
refusal without proper cause to perform your duties with the Company, including
your obligations under this Agreement (other than any such failure resulting
from your incapacity due to physical or mental impairment),
(c) misappropriation, embezzlement or reckless or willful destruction of Company
property, (d) breach of any statutory or common law duty of loyalty to the
Company; (e) intentional

3



--------------------------------------------------------------------------------



 



and improper conduct materially prejudicial to the business of the Company or
any of its affiliates, or (f) breach of any of the covenants provided for in
Section 8 hereof. Such termination shall be effected by written notice thereof
delivered by the Company to you and shall be effective as of the date of such
notice; provided, however, that if (i) such termination is because of your
willful failure or refusal without proper cause to perform any one or more of
your obligations under this Agreement, (ii) such notice is the first such notice
of termination for any reason delivered by the Company to you under this
Section 4.1, and (iii) within 15 days following the date of such notice you
shall cease your refusal and shall use your best efforts to perform such
obligations, the termination shall not be effective.
          In the event of termination by the Company for cause, without
prejudice to any other rights or remedies that the Company may have at law or in
equity, the Company shall have no further obligation to you other than (i) to
pay Base Salary through the effective date of termination of employment (the
“Effective Termination Date”), (ii) to pay any Bonus for any year prior to the
year in which such termination occurs that has been determined but not yet paid
as of the Effective Termination Date, and (iii) with respect to any rights you
have pursuant to any insurance or other benefit plans or arrangements of the
Company. You hereby disclaim any right to receive a pro rata portion of any
Bonus with respect to the year in which such termination occurs.
          4.2 Termination by You for Material Breach by the Company and
Termination by the Company Without Cause. Unless previously terminated pursuant
to any other provision of this Agreement and unless a Disability Period shall be
in effect, you shall have the right, exercisable by written notice to the
Company, to terminate the term of employment under this Agreement with an
Effective Termination Date 30 days after the giving of such notice, if, at the
time of the giving of such notice, the Company is in material breach of its
obligations under this Agreement; provided, however, that, with the exception of
clause (i) below, this Agreement shall not so terminate if such notice is the
first such notice of termination delivered by you pursuant to this Section 4.2
and within such 30-day period the Company shall have cured all such material
breaches; and provided further, that such notice is provided to the Company
within 90 days after the occurrence of such material breach. A material breach
by the Company shall include, but not be limited to, (i) the Company violating
Section 2 with respect to authority, reporting lines, duties, or place of
employment or (ii) the Company failing to cause any successor to all or

4



--------------------------------------------------------------------------------



 



substantially all of the business and assets of the Company expressly to assume
the obligations of the Company under this Agreement.
          The Company shall have the right, exercisable by written notice to you
delivered before the date which is 60 days prior to the Term Date, to terminate
your employment under this Agreement without cause, which notice shall specify
the Effective Termination Date. If such notice is delivered on or after the date
which is 60 days prior to the Term Date, the provisions of Section 4.3 shall
apply.
               4.2.1 In the event of a termination of employment pursuant to
this Section 4.2 (a “termination without cause”), you shall receive Base Salary
and a pro rata portion of your Average Annual Bonus (as defined below) through
the Effective Termination Date. Your Average Annual Bonus shall be equal to the
average of the regular annual bonus amounts (excluding the amount of any special
or spot bonuses) in respect of the two calendar years during the most recent
five calendar years for which the annual bonus received by you from the Company
was the greatest; provided, however, if the Company has previously paid you no
annual Bonus, then your Average Annual Bonus shall equal your target Bonus and
if the Company has previously paid you one annual Bonus, then your Average
Annual Bonus shall equal the average of such Bonus and your target Bonus. Your
pro rata Average Annual Bonus pursuant to this Section 4.2.1 shall be paid to
you at the times set forth in Section 4.6.
               4.2.2 After the Effective Termination Date, you shall continue to
be treated as an employee of the Company for a period ending on the date which
is the later of (i) the Term Date and (ii) the date which is twenty-four months
after the Effective Termination Date (the “Severance Term Date”) and during such
period you shall be entitled to receive, whether or not you become disabled
during such period but subject to Section 6, (a) Base Salary (on the Company’s
normal payroll payment dates as in effect immediately prior to the Effective
Termination Date) at an annual rate equal to your Base Salary in effect
immediately prior to the notice of termination, and (b) an annual Bonus in
respect of each calendar year or portion thereof (in which case a pro rata
portion of such Bonus will be payable) during such period equal to your Average
Annual Bonus. Except as provided in the next sentence, if you accept other
full-time employment during such period or notify the Company in writing of your
intention to terminate your status as an employee during such period, you shall
cease to be treated as an employee of the

5



--------------------------------------------------------------------------------



 



Company for purposes of your rights to receive certain post-termination benefits
under Section 7.2 effective upon the commencement of such other employment or
the effective date of such termination as specified by you in such notice,
whichever is applicable (the “Equity Cessation Date”), and you shall receive the
remaining payments of Base Salary and Bonus pursuant to this Section 4.2.2 at
the times specified in Section 4.6 of the Agreement. Notwithstanding the
foregoing, if you accept employment with any not-for-profit entity or
governmental entity, then you may continue to be treated as an employee of the
Company for purposes of your rights to receive certain post-termination benefits
pursuant to Section 7.2 and you will continue to receive the payments as
provided in the first sentence of this Section 4.2.2; and if you accept
full-time employment with any affiliate of the Company, then the payments
provided for in this Section 4.2.2 shall immediately cease and you shall not be
entitled to any further payments. For purposes of this Agreement, the term
“affiliate” shall mean any entity which, directly or indirectly, controls, is
controlled by, or is under common control with, the Company.
          4.3 After the Term Date. If at the Term Date, the term of employment
shall not have been previously terminated pursuant to the provisions of this
Agreement, no Disability Period is then in effect and the parties shall not have
agreed to an extension or renewal of this Agreement or on the terms of a new
employment agreement, then the term of employment shall continue on a
month-to-month basis and you shall continue to be employed by the Company
pursuant to the terms of this Agreement, subject to termination by either party
hereto on 60 days written notice delivered to the other party (which notice may
be delivered by either party at any time on or after the date which is 60 days
prior to the Term Date). If the Company shall terminate the term of employment
on or after the Term Date for any reason (other than for cause as defined in
Section 4.1, in which case Section 4.1 shall apply), which the Company shall
have the right to do so long as no Disability Date (as defined in Section 5) has
occurred prior to the delivery by the Company of written notice of termination,
then such termination shall be deemed for all purposes of this Agreement to be a
“termination without cause” under Section 4.2 and the provisions of Sections
4.2.1 and 4.2.2 shall apply.
          4.4 Release. A condition precedent to the Company’s obligation to make
or continue the payments associated with a termination without cause shall be
your execution and delivery of a release in the form attached hereto as Annex A,
as such form may be updated in the discretion of the Company. If you shall fail
to execute and

6



--------------------------------------------------------------------------------



 



deliver such release, or if you revoke such release as provided therein, then in
lieu of the payments provided for herein, you shall receive a severance payment
determined in accordance with the Company’s policies relating to notice and
severance reduced by the aggregate amount of severance payments paid pursuant to
this Agreement, if any, prior to the date of your refusal to deliver, or
revocation of, such release.
          4.5 Mitigation. In the event of a termination without cause under this
Agreement, you shall not be required to take actions in order to mitigate your
damages hereunder, unless Section 280G of the Code, would apply to any payments
to you by the Company and your failure to mitigate would result in the Company
losing tax deductions to which it would otherwise have been entitled. In such an
event, Section 4.7.1 shall govern. With respect to the preceding sentences, any
payments or rights to which you are entitled by reason of the termination of
employment without cause shall be considered as damages hereunder. Any
obligation to mitigate your damages pursuant to this Section 4.5 shall not be a
defense or offset to the Company’s obligation to pay you in full the amounts
provided in this Agreement upon the occurrence of a termination without cause,
at the time provided herein, or the timely and full performance of any of the
Company’s other obligations under this Agreement.
          4.6 Payments. Payments of Base Salary and Bonus required to be made to
you after any termination shall be made at the same times as such payments
otherwise would have been paid to you pursuant to Sections 3.1 and 3.2 if you
had not been terminated, subject to Section 11.17.
          4.7 Limitation on Certain Payments. Notwithstanding any other
provision of this Agreement:
               4.7.1. In the event that part or all of the consideration,
compensation or benefits to be paid to you under this Agreement would constitute
“parachute payments” under Section 280G(b)(2) of the Code, then, if the
aggregate present value of such parachute payments, singularly or together with
the aggregate present value of any consideration, compensation or benefits to be
paid to you under any other plan, arrangement or agreement which constitute
“parachute payments” (collectively, the “Parachute Amount”) exceeds 2.99 times
your “base amount”, as defined in Section

7



--------------------------------------------------------------------------------



 



280G(b)(3) of the Code (the “Base Amount”), the amounts constituting “parachute
payments” which would otherwise be payable to you or for your benefit shall be
reduced to the extent necessary so that the Parachute Amount is equal to 2.99
times the Base Amount (the “Reduced Amount”); provided that such amounts shall
not be so reduced if, without such reduction, you would be entitled to receive
and retain, on a net after tax basis (including, without limitation, any excise
taxes payable under Section 4999 of the Code), an amount which is greater than
the amount, on a net after tax basis, that you would be entitled to retain upon
receipt of the Reduced Amount.
               4.7.2. If the determination made pursuant to Section 4.7.1
results in a reduction of the payments that would otherwise be paid to you
except for the application of Section 4.7.1, such reduction in payments shall be
first applied to reduce any cash severance payments that you would otherwise be
entitled to receive hereunder and shall thereafter be applied to reduce other
payments and benefits in a manner that would not result in subjecting you to
additional taxation under Section 409A of the Code, unless you elect to have the
reduction in payments applied in a different order. Within ten days following
such determination, the Company shall pay or distribute to you or for your
benefit such amounts as are then due to you under this Agreement and shall
promptly pay or distribute to you or for your benefit in the future such amounts
as become due to you under this Agreement.
               4.7.3. As a result of the uncertainty in the application of
Sections 280G and 4999 of the Code at the time of a determination hereunder, it
is possible that payments will be made by the Company that should not have been
made under Section 4.7.1 (an “Overpayment”). In the event that there is a final
determination by the Internal Revenue Service, or a final determination by a
court of competent jurisdiction, that an Overpayment has been made, the Company
shall have no further liability or obligation to you for any excise taxes,
interest or penalty that you are required to pay as a result of such final
determination.
     5. Disability.
          5.1 Disability Payments. If during the term of employment and prior to
the delivery of any notice of termination without cause, you become physically
or

8



--------------------------------------------------------------------------------



 



mentally disabled, whether totally or partially, so that you are prevented from
performing your usual duties for a period of six consecutive months, or for
shorter periods aggregating six months in any twelve-month period, the Company
shall, nevertheless, continue to pay your full compensation through the last day
of the sixth consecutive month of disability or the date on which the shorter
periods of disability shall have equaled a total of six months in any
twelve-month period (such last day or date being referred to herein as the
“Disability Date”), subject to Section 11.17. If you have not resumed your usual
duties on or prior to the Disability Date, the Company shall pay you a pro rata
Bonus (based on your Average Annual Bonus) for the year in which the Disability
Date occurs and thereafter shall pay you disability benefits for the period
ending on the later of (i) the Term Date or (ii) the date which is twelve months
after the Disability Date (in the case of either (i) or (ii), the “Disability
Period”), in an annual amount equal to 75% of (a) your Base Salary at the time
you become disabled and (b) the Average Annual Bonus, in each case, subject to
Section 11.17.
          5.2 Recovery from Disability. If during the Disability Period you
shall fully recover from your disability, the Company shall have the right
(exercisable within 60 days after notice from you of such recovery), but not the
obligation, to restore you to full-time service at full compensation. If the
Company elects to restore you to full-time service, then this Agreement shall
continue in full force and effect in all respects and the Term Date shall not be
extended by virtue of the occurrence of the Disability Period. If the Company
elects not to restore you to full-time service, you shall be entitled to obtain
other employment, subject, however, to the following: (i) you shall perform
advisory services during any balance of the Disability Period; and (ii) you
shall comply with the provisions of Sections 8 and 9 during the Disability
Period. The advisory services referred to in clause (i) of the immediately
preceding sentence shall consist of rendering advice concerning the business,
affairs and management of the Company as requested by the Chief Executive
Officer or other more senior officer of the Company but you shall not be
required to devote more than five days (up to eight hours per day) each month to
such services, which shall be performed at a time and place mutually convenient
to both parties. Any income from such other employment shall not be applied to
reduce the Company’s obligations under this Agreement.
          5.3 Other Disability Provisions. The Company shall be entitled to
deduct from all payments to be made to you during the Disability Period pursuant
to this

9



--------------------------------------------------------------------------------



 



Section 5 an amount equal to all disability payments received by you during the
Disability Period from Worker’s Compensation, Social Security and disability
insurance policies maintained by the Company; provided, however, that for so
long as, and to the extent that, proceeds paid to you from such disability
insurance policies are not includible in your income for federal income tax
purposes, the Company’s deduction with respect to such payments shall be equal
to the product of (i) such payments and (ii) a fraction, the numerator of which
is one and the denominator of which is one less the maximum marginal rate of
federal income taxes applicable to individuals at the time of receipt of such
payments. All payments made under this Section 5 after the Disability Date are
intended to be disability payments, regardless of the manner in which they are
computed. Except as otherwise provided in this Section 5, the term of employment
shall continue during the Disability Period and you shall be entitled to all of
the rights and benefits provided for in this Agreement, except that Sections 4.2
and 4.3 shall not apply during the Disability Period, and unless the Company has
restored you to full-time service at full compensation prior to the end of the
Disability Period, the term of employment shall end and you shall cease to be an
employee of the Company at the end of the Disability Period and shall not be
entitled to notice and severance or to receive or be paid for any accrued
vacation time or unused sabbatical.
     6. Death. If you die during the term of employment, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive Base
Salary to the last day of the month in which your death occurs and Bonus
compensation (at the time bonuses are normally paid) based on the Average Annual
Bonus, but prorated according to the number of whole or partial months you were
employed by the Company in such calendar year.

10



--------------------------------------------------------------------------------



 



     7. Other Benefits.
          7.1 General Availability. To the extent that (a) you are eligible
under the general provisions thereof (including without limitation, any plan
provision providing for participation to be limited to persons who were
employees of the Company or certain of its subsidiaries prior to a specific
point in time) and (b) the Company maintains such plan or program for the
benefit of its executives, during the term of your employment with the Company,
you shall be eligible to participate in any savings plan, or similar plan or
program and in any group life insurance, hospitalization, medical, dental,
accident, disability or similar plan or program of the Company now existing or
established hereafter.
          7.2 Benefits After a Termination or Disability. After the Effective
Termination Date of employment pursuant to Section 4.2 and prior to the
Severance Term Date or during the Disability Period, you shall continue to be
treated as an employee of the Company for purposes of eligibility to participate
in the Company’s health and welfare benefit plans other than disability programs
and to receive the health and welfare benefits (other than disability programs)
required to be provided to you under this Agreement to the extent such health
and welfare benefits are maintained in effect by the Company for its executives.
After the Effective Termination Date of a termination of employment pursuant to
Section 4 or during a Disability Period, you shall not be entitled to any
additional awards or grants under any stock option, restricted stock or other
stock-based incentive plan and you shall not be entitled to continue elective
deferrals in or accrue additional benefits under any qualified or nonqualified
retirement programs maintained by the Company. At the Severance Term Date your
rights to benefits and payments under any health and welfare benefit plans or
any insurance or other death benefit plans or arrangements of the Company shall
be determined in accordance with the terms and provisions of such plans. At the
Severance Term Date or, if earlier, the Equity Cessation Date, your rights to
benefits and payments under any stock option, restricted stock, stock
appreciation right, bonus unit, management incentive or other long-term
incentive plan of the Company shall be determined in accordance with the terms
and provisions of such plans and any agreements under which such stock options,
restricted stock or other awards were granted. However, consistent with the
terms of the employment agreement dated as of February 13, 2002 between the
Company and you (which terms were carried forward to

11



--------------------------------------------------------------------------------



 



the employment agreement between you and Time Warner Entertainment Company, L.P.
and to the Original Agreement), notwithstanding the foregoing or any more
restrictive provisions of any such plan or agreement, if your employment with
the Company is terminated as a result of a termination pursuant to Section 4.2,
then, (i) all stock options to purchase shares of Time Warner Common Stock shall
continue to vest, and any such vested stock options shall remain exercisable
(but not beyond the term of such options) through the earlier of the Severance
Term Date or the Equity Cessation Date; (ii) except if you shall then qualify
for retirement under the terms of the applicable stock option agreement and
would receive more favorable treatment under the terms of the stock option
agreement, (x) all stock options to purchase shares of Time Warner Common Stock
granted to you on or after February 1, 2002 (the “Term Options”) that would have
vested on or before the Severance Term Date (or the comparable date under any
employment agreement that amends, replaces or supersedes this Agreement) shall
vest and become immediately exercisable upon the earlier of the Severance Term
Date or the Equity Cessation Date, and (y) all your vested Term Options shall
remain exercisable for a period of three years after the earlier of the
Severance Term Date or the Equity Cessation Date (but not beyond the term of
such stock options); and (iii) the Company shall not be permitted to determine
that your employment was terminated for “unsatisfactory performance” within the
meaning of any stock option agreement between you and the Company. With respect
to awards of restricted stock units for Time Warner Common Stock (“RSUs”) held
at the Effective Termination Date of a termination of employment pursuant to
Section 4.2, subject to potential further delay in payment pursuant to
Section 11.17, (i) if you are eligible for retirement treatment at the Effective
Termination Date, then for all awards of RSUs that contain special accelerated
vesting upon retirement, the vesting of the RSUs will accelerate upon, and the
shares of Time Warner Common Stock will be paid to you promptly following, the
effective date of termination of employment, and (ii) if you are not eligible
for retirement treatment at the effective date of the termination of employment,
then the treatment of the RSUs (other than the Make-Whole RSU grant made
pursuant to Section 3.5) will be determined at the earlier of the Severance Term
Date or the Equity Cessation Date in accordance with the terms of the applicable
award agreement(s), but the shares of Time Warner Common Stock underlying any
vested RSUs will not be paid to you until promptly following the next regular
vesting date(s) for such award(s) of RSUs. With respect to the Make-Whole RSUs,
if there is a termination of employment pursuant to Section 4.2 at a time when
you are not eligible for retirement treatment, then, subject to potential
further delay in payment pursuant to Section 11.17, a

12



--------------------------------------------------------------------------------



 



pro-rated portion of the Make-Whole RSU, representing the number of RSUs that
would vest through the Severance Term Date, shall vest and be paid to you
promptly following the Effective Termination Date.
          7.3 Payments in Lieu of Other Benefits. In the event the term of
employment and your employment with the Company is terminated pursuant to any
section of this Agreement, you shall not be entitled to notice and severance
under the Company’s general employee policies or to be paid for any accrued
vacation time or unused sabbatical, the payments provided for in such sections
being in lieu thereof.
          7. 4 Life Insurance. During your employment with the Company, the
Company shall (i) provide you with $50,000 of group life insurance and (ii) pay
you annually an amount equal to 2x the premium you would have to pay to obtain
life insurance under the Group Universal Life (“GUL”) insurance program made
available by the Company in an amount equal to $3,000,000. The Company shall pay
you such amount no later than March 15 of the calendar year following any
calendar year in which you are entitled to this amount. You shall be under no
obligation to use the payments made by the Company pursuant to the preceding
sentence to purchase GUL insurance or to purchase any other life insurance. If
the Company discontinues its GUL insurance program, the Company shall
nevertheless make the payments required by this Section 7 as if such program
were still in effect. The payments made to you hereunder shall not be considered
as “salary” or “compensation” or “bonus” in determining the amount of any
payment under any pension, retirement, profit-sharing or other benefit plan of
the Company or any subsidiary of the Company.
     8. Protection of Confidential Information; Non-Compete.
          8.1 Confidentiality Covenant. You acknowledge that your employment by
the Company (which, for purposes of this Section 8 shall mean Time Warner Inc.
and its affiliates) will, throughout the term of employment, bring you into
close contact with many confidential affairs of the Company, including
information about costs, profits, markets, sales, products, key personnel,
pricing policies, operational methods, technical processes and other business
affairs and methods and other information not readily available to the public,
and plans for future development. You further acknowledge that the services to
be performed under this Agreement are of a special,

13



--------------------------------------------------------------------------------



 



unique, unusual, extraordinary and intellectual character. You further
acknowledge that the business of the Company is international in scope, that its
products and services are marketed throughout the world, that the Company
competes in nearly all of its business activities with other entities that are
or could be located in nearly any part of the world and that the nature of your
services, position and expertise are such that you are capable of competing with
the Company from nearly any location in the world. In recognition of the
foregoing, you covenant and agree:
               8.1.1 You shall keep secret all confidential matters of the
Company and shall not disclose such matters to anyone outside of the Company, or
to anyone inside the Company who does not have a need to know or use such
information, and shall not use such information for personal benefit or the
benefit of a third party, either during or after the term of employment, except
with the Company’s written consent, provided that (i) you shall have no such
obligation to the extent such matters are or become publicly known other than as
a result of your breach of your obligations hereunder and (ii) you may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such matters to the extent required by applicable laws
or governmental regulations or judicial or regulatory process;
               8.1.2 You shall deliver promptly to the Company on termination of
your employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s business, which you obtained while employed by, or otherwise
serving or acting on behalf of, the Company and which you may then possess or
have under your control; and
               8.1.3 If the term of employment is terminated pursuant to
Section 4, for a period of one year after the Effective Termination Date,
without the prior written consent of the Company, you shall not employ, and
shall not cause any entity of which you are an affiliate to employ, any person
who was a full-time employee of the Company at the date of such termination or
within six months prior thereto but such prohibition shall not apply to your
secretary or executive assistant or to any other employee eligible to receive
overtime pay.

14



--------------------------------------------------------------------------------



 



          8.2 Non-Compete. During the term of employment and for a period of
twelve months after (i) the effective date of your retirement or other voluntary
termination of employment or (ii) the Effective Termination Date of a
termination of employment pursuant to Section 4, you shall not, directly or
indirectly, without the prior written consent of the Chief Executive Officer of
the Company, render any services to, or act in any capacity for, any Competitive
Entity, or acquire any interest of any type in any Competitive Entity; provided,
however, that the foregoing shall not be deemed to prohibit you from acquiring,
(a) solely as an investment and through market purchases, securities of any
Competitive Entity which are registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934 and which are publicly traded, so long as you
are not part of any control group of such Competitive Entity and such
securities, including converted securities, do not constitute more than one
percent (1%) of the outstanding voting power of that entity and (b) securities
of any Competitive Entity that are not publicly traded, so long as you are not
part of any control group of such Competitive Entity and such securities,
including converted securities, do not constitute more than three percent (3%)
of the outstanding voting power of that entity. For purposes of the foregoing,
the following shall be deemed to be a Competitive Entity: (x) during the period
that you are actively employed with the Company, during the Disability Period,
or prior to the Effective Termination Date in the event your employment is
terminated pursuant to Section 4, any person or entity that engages in any line
of business that is substantially the same as either (i) any line of business
which the Company engages in, conducts or, to your knowledge, has definitive
plans to engage in or conduct or (ii) any operating business that is engaged in
or conducted by the Company as to which, to your knowledge, the Company
covenants, in writing, not to compete with in connection with the disposition of
such business, and (y) after the Disability Period, the Effective Termination
Date in the event of a termination of your term of employment pursuant to
Section 4 or the effective date of your retirement or other voluntary
termination of emloyment, any of the following: AT&T Corporation, Bertelsmann
A.G., CBS Corporation, Comcast Corporation, The Walt Disney Company, General
Electric Corporation, Google Inc., Microsoft Corporation, The News Corporation
Ltd., Sony Corporation, Viacom Inc. and Yahoo! Inc., and their respective
subsidiaries and affiliates and any successor to the internet service provider,
media or entertainment businesses thereof.
     9. Ownership of Work Product. You acknowledge that during the term of
employment, you may conceive of, discover, invent or create inventions,
improvements,

15



--------------------------------------------------------------------------------



 



new contributions, literary property, material, ideas and discoveries, whether
patentable or copyrightable or not (all of the foregoing being collectively
referred to herein as “Work Product”), and that various business opportunities
shall be presented to you by reason of your employment by the Company. You
acknowledge that all of the foregoing shall be owned by and belong exclusively
to the Company and that you shall have no personal interest therein, provided
that they are either related in any manner to the business (commercial or
experimental) of the Company, or are, in the case of Work Product, conceived or
made on the Company’s time or with the use of the Company’s facilities or
materials, or, in the case of business opportunities, are presented to you for
the possible interest or participation of the Company. You shall (i) promptly
disclose any such Work Product and business opportunities to the Company;
(ii) assign to the Company, upon request and without additional compensation,
the entire rights to such Work Product and business opportunities; (iii) sign
all papers necessary to carry out the foregoing; and (iv) give testimony in
support of your inventorship or creation in any appropriate case. You agree that
you will not assert any rights to any Work Product or business opportunity as
having been made or acquired by you prior to the date of this Agreement except
for Work Product or business opportunities, if any, disclosed to and
acknowledged by the Company in writing prior to the date hereof.
     10. Notices. All notices, requests, consents and other communications
required or permitted to be given under this Agreement shall be effective only
if given in writing and shall be deemed to have been duly given if delivered
personally or sent by a nationally recognized overnight delivery service, or
mailed first-class, postage prepaid, by registered or certified mail, as follows
(or to such other or additional address as either party shall designate by
notice in writing to the other in accordance herewith):
          10.1 If to the Company:
Time Warner Inc.
One Time Warner Center
New York, New York 10019
Attention: Senior Vice President — Global Compensation and Benefits
(with a copy, similarly addressed but Attention: General Counsel)
          10.2 If to you, to your residence address set forth on the records of
the Company.

16



--------------------------------------------------------------------------------



 



     11. General.
          11.1 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the substantive laws of the State of New York
applicable to agreements made and to be performed entirely in New York.
          11.2 Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          11.3 Entire Agreement. This Agreement, including Annexes A and B, set
forth the entire agreement and understanding of the parties relating to the
subject matter of this Agreement and supersedes all prior agreements,
arrangements and understandings, written or oral, between the parties.
          11.4 No Other Representations. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or be liable for any alleged representation,
promise or inducement not so set forth.
          11.5 Assignability. This Agreement and your rights and obligations
hereunder may not be assigned by you and except as specifically contemplated in
this Agreement, neither you, your legal representative nor any beneficiary
designated by you shall have any right, without the prior written consent of the
Company, to assign, transfer, pledge, hypothecate, anticipate or commute to any
person or entity any payment due in the future pursuant to any provision of this
Agreement, and any attempt to do so shall be void and shall not be recognized by
the Company. The Company shall assign its rights together with its obligations
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of the Company’s business and assets, whether by merger,
purchase of stock or assets or otherwise, as the case may be. Upon any such
assignment, the Company shall cause any such successor expressly to assume such
obligations, and such rights and obligations shall inure to and be binding upon
any such successor.

17



--------------------------------------------------------------------------------



 



          11.6 Amendments; Waivers. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance. The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.
          11.7 Specific Remedy. In addition to such other rights and remedies as
the Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of
Sections 8.1, 8.2, or 9, the Company shall have the right and remedy to have
such provisions specifically enforced by any court having equity jurisdiction,
it being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company.
          11.8 Resolution of Disputes. Except as provided in the preceding
Section 11.7, any dispute or controversy arising with respect to this Agreement
and your employment hereunder (whether based on contract or tort or upon any
federal, state or local statute, including but not limited to claims asserted
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, as amended, any state Fair Employment Practices Act and/or the
Americans with Disability Act) shall, at the election of either you or the
Company, be submitted to JAMS/ENDISPUTE for resolution in arbitration in
accordance with the rules and procedures of JAMS/ENDISPUTE. Either party shall
make such election by delivering written notice thereof to the other party at
any time (but not later than 45 days after such party receives notice of the
commencement of any administrative or regulatory proceeding or the filing of any
lawsuit relating to any such dispute or controversy) and thereupon any such
dispute or controversy shall be resolved only in accordance with the provisions
of this Section 11.8. Any such proceedings shall take place in New York City
before a single arbitrator (rather than a panel of arbitrators), pursuant to any
streamlined or expedited (rather than a comprehensive) arbitration process,
before a non-judicial (rather than a judicial) arbitrator, and in accordance
with an arbitration process which, in the judgment of such arbitrator, shall
have the effect of reasonably limiting or reducing the cost of such arbitration.
The resolution of any such

18



--------------------------------------------------------------------------------



 



dispute or controversy by the arbitrator appointed in accordance with the
procedures of JAMS/ENDISPUTE shall be final and binding. Judgment upon the award
rendered by such arbitrator may be entered in any court having jurisdiction
thereof, and the parties consent to the jurisdiction of the New York courts for
this purpose. The prevailing party shall be entitled to recover the costs of
arbitration (including reasonable attorneys fees and the fees of experts) from
the losing party. If at the time any dispute or controversy arises with respect
to this Agreement, JAMS/ENDISPUTE is not in business or is no longer providing
arbitration services, then the American Arbitration Association shall be
substituted for JAMS/ENDISPUTE for the purposes of the foregoing provisions of
this Section 11.8. If you shall be the prevailing party in such arbitration, the
Company shall promptly pay, upon your demand, all legal fees, court costs and
other costs and expenses incurred by you in any legal action seeking to enforce
the award in any court.
          11.9 Beneficiaries. Whenever this Agreement provides for any payment
to your estate, such payment may be made instead to such beneficiary or
beneficiaries as you may designate by written notice to the Company. You shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company (and to any applicable
insurance company) to such effect.
          11.10 No Conflict. You represent and warrant to the Company that this
Agreement is legal, valid and binding upon you and the execution of this
Agreement and the performance of your obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment agreement). The Company represents and warrants
to you that this Agreement is legal, valid and binding upon the Company and the
execution of this Agreement and the performance of the Company’s obligations
hereunder does not and will not constitute a breach of, or conflict with the
terms or provisions of, any agreement or understanding to which the Company is a
party.
          11.11 Conflict of Interest. Attached as Annex B and made part of this
Agreement is the Time Warner Corporate Standards of Business Conduct. You
confirm that you have read, understand and will comply with the terms thereof
and any reasonable amendments thereto. In addition, as a condition of your
employment under this Agreement, you understand that you may be required
periodically to confirm that you have

19



--------------------------------------------------------------------------------



 



read, understand and will comply with the Standards of Business Conduct as the
same may be revised from time to time.
          11.12 Withholding Taxes. Payments made to you pursuant to this
Agreement shall be subject to withholding and social security taxes and other
ordinary and customary payroll deductions.
          11.13 No Offset. Neither you nor the Company shall have any right to
offset any amounts owed by one party hereunder against amounts owed or claimed
to be owed to such party, whether pursuant to this Agreement or otherwise, and
you and the Company shall make all the payments provided for in this Agreement
in a timely manner.
          11.14 Severability. If any provision of this Agreement shall be held
invalid, the remainder of this Agreement shall not be affected thereby;
provided, however, that the parties shall negotiate in good faith with respect
to equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.
          11.15 Survival. Sections 3.4, 7.3 and 8 through 11 shall survive any
termination of the term of employment by the Company for cause pursuant to
Section 4.1. Sections 3.4, 4.4, 4.5, 4.6, 4.7 and 7 through 11 shall survive any
termination of the term of employment pursuant to Sections 4.2, 5 or 6.
          11.16 Definitions. The following terms are defined in this Agreement
in the places indicated:
affiliate — Section 4.2.2

Average Annual Bonus — Section 4.2.1

Base Amount — Section 4.7.1

Base Salary — Section 3.1

Bonus — Section 3.2

cause — Section 4.1

Code — Section 3.2

20



--------------------------------------------------------------------------------



 



Company — the first paragraph on page 1 and Section 8.1

Competitive Entity — Section 8.2

Disability Date — Section 5

Disability Period — Section 5

Effective Date — the first paragraph on page 1

Effective Termination Date — Section 4.1

Equity Cessation Date — Section 4.2.2

Initial Effective Date — the second paragraph of page 1

Original Agreement — the second paragraph on page 1

Overpayment — Section 4.7.3

Parachute Amount — Section 4.7.1

Reduced Amount — Section 4.7.1

Make-Whole Awards — Section 3.5

Make-Whole RSUs — Section 3.5

Severance Term Date — Section 4.2.2

Term Date — Section 1

term of employment — Section 1

termination without cause — Section 4.2.1

Work Product — Section 9
          11.17 Compliance with IRC Section 409A. This Agreement is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and will be interpreted in a manner intended to comply with Section 409A
of the Code. Notwithstanding anything herein to the contrary, (i) if at the time
of your termination of employment with the Company you are a “specified
employee” as defined in Section 409A of the Code (and any related regulations or
other pronouncements thereunder) and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six months following your termination of employment with the Company (or
the earliest date as is permitted under Section 409A of the Code) and (ii) if
any other payments of money or other benefits due to you hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not

21



--------------------------------------------------------------------------------



 



cause such an accelerated or additional tax. To the extent any reimbursements or
in-kind benefits due to you under this Agreement constitutes “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to you in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. The Company shall consult with you in good faith regarding the
implementation of the provisions of this Section 11.17; provided that neither
the Company nor any of its employees or representatives shall have any liability
to you with respect to thereto.

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first above written.

                  TIME WARNER INC.    
 
           
 
  By   /s/ John W. Gates    
 
           
 
           
 
      /s/ John K. Martin, Jr.    
 
           
 
           John Martin    

23



--------------------------------------------------------------------------------



 



ANNEX A
RELEASE
This Release is made by and among
                                         (“You” or “Your”) and TIME WARNER INC.
(the “Company”), One Time Warner Center, New York, New York 10019 as of the date
set forth below in connection with the Employment Agreement dated
                    , and effective as of                     , and the letter
agreement (the “Letter Agreement” between You and the Company dated as of
                     (as so amended, the “Employment Agreement”), and in
association with the termination of your employment with the Company.
In consideration of payments made to You and other benefits to be received by
You by the Company and other benefits to be received by You pursuant to the
Employment Agreement, as further reflected in the Letter Agreement, You, being
of lawful age, do hereby release and forever discharge the Company, its
successors, related companies, Affiliates, officers, directors, shareholders,
subsidiaries, agents, employees, heirs, executors, administrators, assigns,
benefit plans (including but not limited to the AOL Time Warner Inc. Severance
Pay Plan For Regular Employees), benefit plan sponsors and benefit plan
administrators of and from any and all actions, causes of action, claims, or
demands for general, special or punitive damages, attorney’s fees, expenses, or
other compensation or damages (collectively, “Claims”), whether known or
unknown, which in any way relate to or arise out of your employment with the
Company or the termination of Your employment, which You may now have under any
federal, state or local law, regulation or order, including without limitation,
Claims related to any stock options held by You or granted to You by the Company
that are scheduled to vest subsequent to Your termination of employment and
Claims under the Age Discrimination in Employment Act (with the exception of
Claims that may arise after the date You sign this Release, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, as
amended, the Family and Medical Leave Act and the Employee Retirement Income
Security Act of 1974, as amended, through and including the date of this
Release; provided, however, that the execution of this Release shall not prevent
You from bringing a lawsuit against the Company to enforce its obligations under
the Employment Agreement and this Release.
Notwithstanding anything to the contrary, nothing in this Release shall prohibit
or restrict You from (i) making any disclosure of information required by law;
(ii) filing a charge with, providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal regulatory
or law enforcement agency or legislative body, any self-regulatory organization,
or the Company’s legal, compliance or human resources officers; (iii) filing,
testifying or participating in or otherwise assisting in a proceeding relating
to an alleged violation of any federal, state or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization; or (iv) challenging the validity of my release of
claims under the Age Discrimination in Employment Act. Provided, however, You
acknowledge that You cannot recover any monetary damages or equitable relief in
connection with a charge brought by You or through any action brought by a third
party with respect to the Claims

 



--------------------------------------------------------------------------------



 



released and waived in the Agreement. Further, notwithstanding the above, You
are not waiving or releasing: (i) any claims arising after the Effective Date of
this Agreement; (iii) any claims for enforcement of this Agreement; (iii) any
rights or claims You may have to workers compensation or unemployment benefits;
(iv) claims for accrued, vested benefits under any employee benefit plan of the
Company in accordance with the terms of such plans and applicable law; and/or
(v) any claims or rights which cannot be waived by law.
You further state that You have reviewed this Release, that You know and
understand its contents, and that You have executed it voluntarily.
You acknowledge that You have been given                      days from the date
You received a copy of the Release to sign it. You also acknowledge that by
signing this Release You may be giving up valuable legal rights and that You
have been advised to consult with an attorney. You understand that You have the
right to revoke Your consent to the Release for seven days following Your
signing of the Release. You further understand that You will not receive any
payments or benefits under this Agreement if You do not sign this Release or if
You revoke Your consent to the Release within seven days after signing the
Release. The Release shall not become effective or enforceable with respect to
claims under the Age Discrimination Act until the expiration of the seven-day
period following Your signing of this Release. You shall not receive any
payments or benefits pursuant to this Agreement until the Release becomes
effective. To revoke, You send a written statement of revocation by certified
mail, return receipt requested, or by hand delivery. If You do not revoke, the
Release shall become effective on the eighth day after You sign it.

          Accepted and Agreed to:
 
             
 
       
Dated:
       
 
 
 
   

 